Citation Nr: 1443958	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  13-33 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for major depressive disorder, to include depression, schizophrenia, and cognitive impairment, prior to February 5, 2013. 

(The issue of entitlement to a total disability rating based on individual unemployability (TDIU) will be addressed in a separate decision.) 


REPRESENTATION

Veteran  represented by:	Osborne Powell Jr., Esq.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from October 1997 to October 2001.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2012 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

The Veteran testified at a Board hearing before the undersigned in April 2014.  At that time, the record was held open to allow him to submit additional evidence.  In June 2014, the Board received additional evidence and argument from the Veteran's attorney, along with a waiver of RO consideration.


FINDINGS OF FACT

1.  The Veteran's service connected psychiatric disability caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood from the date of separation from service.

2.  The Veteran's claim for a psychiatric rating in excess of 70 percent on and after February 5, 2013, was explicitly withdrawn by his representative in a June 2014 brief.


CONCLUSION OF LAW

Criteria for a 70 percent rating, but no higher, for major depressive disorder, to include depression, schizophrenia, and cognitive impairment, were met as of the date the Veteran separated from service.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9434 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In an April 2012 rating decision, the Veteran was granted service connection for major depressive disorder with a 50 percent rating assigned as of the date he separated from service.  An August 2013 rating decision increased the Veteran's rating from 50 to 70 percent, effective February 5, 2013, the date of a VA examination showing that the Veteran met the criteria for the 70 percent rating.  The Veteran appealed this decision.  However, the issue of a psychiatric rating in excess of 70 percent on and after February 5, 2013, was subsequently withdrawn by the Veteran's representative in a June 2014 brief.  As such, this decision will focus solely on the issue of a rating in excess of 50 percent earlier than February 5, 2013 for the Veteran's service connected psychiatric disability.

A 50 percent rating is assigned when a Veteran's major depressive disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a Veteran's major depressive disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

The Board has carefully reviewed the evidence of record and ultimately concludes that the Veteran was entitled to a 70 percent rating since separation from service.

As an initial point, the VA examiner in February 2013 clearly found that the Veteran's psychiatric symptomatology met the criteria for a 70 percent rating.  There is no disputing this fact, and the RO increased the Veteran's rating based on that examination.  However, having reviewed the Veteran's treatment records from throughout the course of his appeal, and considering the testimony by the Veteran and his spouse at his Board hearing in April 2014, the Board is satisfied that the Veteran was experiencing the symptoms identified by the VA examiner in 2013 (and which supported the 70 percent rating) consistently since his separation from service.  For example, the GAF score of 50 that was assigned at the 2013 VA examination was comparable to the scores that were assigned throughout the course of the Veteran's appeal, which were consistently between 45-55, with the exception of a 70 that was assigned in March 2002 and appears at this juncture to have been an outlier.

The Veteran and his spouse also provided credible testimony at his 2014 Board hearing (which notably was not available to the RO at the time they made the initial decision on this claim), which added considerable information about the Veteran's symptomatology since his motor vehicle accident in service.  This information filled in the outline that was provided by the limited number of treatment records through the course of the appeal.  Of import is the fact that he's complained of audio and visual hallucinations since 2002.  The testimony and the records support a finding that the symptoms identified by the 2013 VA examiner, that supported a 70 percent rating, had been present since the Veteran's in-service accident.

Accordingly, a 70 percent schedular rating is granted for the Veteran's psychiatric disability as of the date of his separation from service.  

In this case, it is acknowledged that the Veteran was not assigned a 100 percent rating.  However, he specifically indicated that he only seeking a 70 percent psychiatric rating earlier than February 2013, and was withdrawing any claim for a 100 percent psychiatric rating.  For this reason, an extraschedular discussion is not warranted.  Additionally, because the 70 percent rating was granted back to the date of separation from service, this decision constitutes a complete grant of benefits sought.  Therefore, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).  
	







ORDER

A 70 percent rating for major depressive disorder, to include depression, schizophrenia, and cognitive impairment, is granted as of the date of separation from service, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


